—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered February 13, 2001, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs own deposition testimony discloses that she will not be able to establish that defendant property owner created or had actual notice of the alleged defect on its private walkway. Nor is any question of fact raised as to whether defendant had constructive notice of the alleged hazard, since the record affords no basis for the conclusion that the defect was “visible and apparent” (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837). Accordingly, summary judgment dismissing the complaint in this action to recover for breach of the landowner’s duty to maintain its property in reasonably safe condition was properly granted (see, Perez v Bronx Park S. Assoc., 285 AD2d 402, 403). Concur—Tom, J.P., Sullivan, Rosenberger and Friedman, JJ.